USDC IN/ND case 2:13-cr-00006-HAB-APR document 104 filed 09/08/20 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      CASE NO. 2:13-CR-06-HAB
                                             )      (2:19-CV-217)
                                             )
DAVID LEE HARDIN, JR                         )

                                   OPINION AND ORDER

       David Lee Hardin, Jr (“Petitioner”) moves pursuant to 28 U.S.C. § 2255 to vacate, set

aside, or correct his conviction and sentence on the grounds that his guilty plea was not knowing

and voluntary and his counsel provided ineffective assistance. (ECF No. 96). In addition, he seeks

the appointment of counsel to pursue his § 2255 petition. (ECF No. 95).

       There is no constitutional right to the appointment of counsel in a § 2255 proceeding. See

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). In § 2255 actions, the appointment of counsel

is governed by the Rules Governing § 2255 Proceedings, Rules 6(a) and 8(c), which mandate the

appointment of counsel where discovery is necessary or if the matter proceeds to an evidentiary

hearing. The Court may also appoint counsel to a financially eligible petitioner if justice so

requires. See 18 U.S.C. § 3006A(a)(2)(B). At this stage, no discovery or evidentiary hearing is

required in the instant case and Petitioner has failed to demonstrate that justice requires the

appointment of counsel. Accordingly, at present, Petitioner’s request for appointment of counsel

(ECF No. 95) is DENIED.

       SO ORDERED on September 8, 2020.

                                             s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT
